CAPOTOSTO, J.
In this case the plaintiff, an infant, six months of age, *68was thrown from his grandmother’s lap and suffered a simple fracture of the lower third of the upper arm when an electric car of the defendant company came into collision with a truck driven by his grandfather. The accident happened in broad daylight on Douglas avenue in the city of Providence on October 16, 1924. No unusual weather or traffic condition is involved.
For Plaintiff: Peter W. McKier-nan.
For Defendant: Clifford Whipple and Earl A. Sweeney.
The jury returned a verdict for the defendant.
A new trial' is asked for by the plaintiff.
The claim on behalf of the plaintiff is that the driver of the truck, in attempting to turn his truck around, got upon the tracks of the street railway when an electric car was quite a distance away; that while the truck was in this position and in plain view of the motorman, the operator of the car did nothing to control its speed, with the result that the car ran into the truck and injured the child in the manner stated.
The defendant maintains that the truck, which was standing some few feet from the track, started to turn suddely towards the track when the electric car was but a short' distance away,-and that in spite of every possible effort on the part of the motorman at the time he first appreciated the impending danger, the collision resulted.
The evidence on behalf of the plaintiff is strained and in a number of instances flatly contradictory.
The testimony of the defendant, while subject to the usual criticism of what might or might not have been done according to given figures and distances estimated at the time of trial, submitted to the jury the conduct of a motorman suddenly confronted with an emergency which he had a right to assume would not be created at the time that it was by an ordinarily prudent driver. The jury has indicated by its verdict that the motorman under all the circumstances and facts in evidence was not at fault.
The jury’s verdict is supported by the evidence.
Plaintiff’s motion for a new trial denied.